DETAILED ACTION
The following Office action concerns Patent Application Number 16/486,888.  Claims 1-9 are pending in the application.
The document entitled “List of References Cited by Applicant,” submitted 8/19/19, has not been considered as an Information Disclosure Statement, because the document does not satisfy the requirements for an Information Disclosure Statement (IDS).  Each page of an IDS must include a heading that clearly indicates that the list is an information disclosure statement. See 37 C.F.R. 1.98(a).  The document “List of References Cited by Applicant” does not include a heading indicating that the list is an Information Disclosure Statement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



s 1, 2, 4, 7 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Kondo et al (US 2013/0251983) in view of the Methocel Product Data Sheet. 
	Kondo et al teaches a coating composition (ink) comprising silver nanowires, polysaccharide and solvent (par. 28-29, 39).  
The polysaccharides include hydroxypropyl methyl cellulose and hydroxyethyl methyl cellulose (par. 50).  The solvent includes water and alcohol and mixtures thereof (par. 94).
	The amount of nanowire is 0.01-1 %, the amount of cellulose is 0.005-5 % by weight, and the amount of solvent is 89-99 % (par. 30, item 7).  The nanowires have a major axis length of 1-100 µm and an aspect ratio of 200 or more (par. 40).
	Kondo et al does not teach the content of methoxy groups in the cellulose compound.
	However, Kondo et al teaches that the polysaccharide includes Methocel K4M (par. 51).  The product data sheet for Methocel K4M shows that it is a water-soluble hydroxypropyl methyl cellulose having a methoxy content of 19-24 % and a hydroxypropoxy content of 7-12 %.  It would have been obvious to a person of skill in the art to include hydroxypropyl methyl cellulose having a methoxy and hydroxypropoxy content within the above ranges.
3 is rejected under 35 U.S.C. § 103 as being unpatentable over Kondo et al in view of the Methocel Product Data Sheet and further in view of Kim et al (US 2017/0139514).
	Kondo et al in view of the Methocel Product Data Sheet teaches a silver nanowire ink comprising a water and alcohol solvent as described above.  Kondo et al in view of the Methocel Product Data Sheet does not teach the amount of alcohol in the water and alcohol solvent mixture.
	However, Kim et al teaches a silver nanowire ink comprising 20-70 % water and 0-40 % alcohol solvent (Table 1).  The composition is suitable for ink jet printing (par. 111).  It would have been obvious to a person of ordinary skill in the art to combine the alcohol content of Kim et al with the ink composition of Kondo et al in view of the Methocel Product Data Sheet in order to obtain an ink having suitable solvent for ink jet printing.
	Claims 5 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Kondo et al in view of the Methocel Product Data Sheet and further in view of Kodama et al (US 2017/0015857).
	Kondo et al teaches that the silver nanowires are synthesized by reduction of silver in the presence of polyvinylpyrrolidone (PVP) (par. 41).  Kondo et al does not teach that the silver nanowires are coated with the PVP.
.
	Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Kondo et al in view of Takeda et al (US 2012/0094115) and the Metolose Product Data Sheet.
	Kondo et al teaches a silver nanowire ink comprising hydroxyethyl methyl cellulose (par. 50).  Kondo et al does not teach the methoxy content and the hydroxyethoxy content of the compound.
	However, Takeda et al teaches an aqueous coating composition comprising hydroxyethyl methyl cellulose as a viscosity modifier (par. 30, 100).  The hydroxyethyl methyl cellulose includes Metolose SEB-04T (par. 100).  The product data sheet for Metolose shows that it is water soluble and that 
	Kondo et al teaches that hydroxyethyl methyl cellulose is added to the composition to increase viscosity (par. 46).  Kondo et al silent regarding the methoxy and hydroxyethoxy content.  Takeda teaches a specific hydroxyethyl methyl cellulose which is added to modify viscosity of an aqueous coating composition, and the data sheet teaches the methoxy and hydroxyethoxy content.  A person of ordinary skill in the art would have been motivated by design need to combine the specific hydroxyethyl methyl cellulose additive of Takeda et al with the ink composition of Kondo et al in order to modify the viscosity of the composition. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.